Luke, J.
The conviction in this case was dependent wholly and entirely upon circumstantial evidence; and while the evidence raised a suspicion against the defendant, it was not sufficient to exclude every reasonable *585hypothesis other than that of his guilt. The court erred in overruling the petition for certiorari.
Decided July 13, 1926.
0. G. Battle, for plaintiff in error.
Boy Dorsey, solicitor, John A. Boyhm, solicitor-general, J. W. LeCraw, contra.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.